       Case 2:20-cv-00764-SPL Document 87 Filed 05/27/21 Page 1 of 2



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 North Central Avenue, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   E-Mail: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Plaintiff Resource Recovery
14   Corporation
15
                            UNITED STATES DISTRICT COURT
16                              DISTRICT OF ARIZONA

17
18   Resource Recovery Corporation,                Case No.: 2:20-cv-00764-SPL
19
                         Plaintiff,
20
           v.
21                                                 REPLY DECLARATION OF
     Inductance Energy Corporation; Wyo Tech       JOSHUA WURTZEL
22   Investment Group, LLC; RDX Technologies
23   Corporation; William J. Hinz; Judie Hinz;
     Anthony Ker; Yasmin Ker; Richard
24   Carrigan; and Melissa Carrigan,
25                       Defendants.
26
27
28
       Case 2:20-cv-00764-SPL Document 87 Filed 05/27/21 Page 2 of 2



 1
            In accordance with 28 U.S.C. § 1746, JOSHUA WURTZEL, declares, under the
 2
     penalty of perjury, the following to be true and correct.
 3
            1.     I am counsel at Schlam Stone & Dolan LLP, co-counsel with Ryan Rapp &
 4
     Underwood, P.L.C. for Plaintiff Resource Recovery Corporation (“RRC”) in this action. I
 5
 6   submit this reply declaration in further support of RRC’s renewed motion for summary

 7   judgment (Dkt. No. 75). Unless otherwise specified, the matters below are based on my

 8   personal knowledge and a review of my firm’s files.
 9          2.     An e-mail chain between David Timchak and me, dated February 28
10   through March 11, 2020 and bates stamped J_001883, is attached as Exhibit A.
11
     Dated: May 27, 2021
12
13
14                                                       Joshua Wurtzel

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
